 1   TIMOTHY D. McGONIGLE PROF. CORP.
     Thomas W. Foote (SBN 151013)
 2   tfoote@gmail.com
     Teresa Z. Youhanaie (SBN143393)
 3   tyouhanaie@icloud.com
     1880 Century Park East, Suite 516
 4
     Los Angeles, California 90067
 5   Telephone: (310) 478-7110
     Facsimile: (888) 266-9410
 6
     BAKER, DONELSON, BEARMAN, CALDWELL
 7    & BERKOWITZ, PC
     Amy L. Champagne (admitted pro hac vice)
 8
     achampagne@bakerdonelson.com
 9   Samuel D. Gregory (admitted pro hac vice)
     sdgregory@bakerdonelson.com
10   100 Vision Drive, Suite 400
     Jackson, MS 39211
11   Telephone: (601) 351-2400
12   Facsimile: (601) 351-2424

13   Attorneys for Defendant
     LSP Products Group, Inc.
14
                                  UNITED STATES DISTRICT COURT
15                               EASTERN DISTRICT OF CALIFORNIA
16
     TIFFANY HARRIS, individually, and on               Case No. CV 2:18-02973-TLN-KJN
17   behalf of all others similarly situated,
                                                        STIPULATION AND ORDER
18                  Plaintiff,                          PERMITING LSP PRODUCTS GROUP,
                                                        INC. TO EXCEED PAGE LIMIT FOR ITS
19          vs.                                         REPLY BRIEF BY FIVE PAGES
20
     LSP PRODUCTS GROUP, INC.                           HEARING DATE: February 21, 2019
21                                                      TIME: 2:00 p.m.
            Defendant.                                  JUDGE: Hon. Troy L. Nunley
22                                                      COURTROOM: 2
23

24

25                                            STIPULATION
26          COME NOW, Defendant LSP Products Group, Inc. (“LSP”) and Plaintiff Tiffany Harris
27   and stipulate that LSP may have an additional five pages for its reply brief in support of its Motion
28   to Dismiss or Strike Plaintiff’s First Amended Complaint, and in support thereof show as follows:


                                      1          Stipulation and Order for Page Extension – LSP Reply Brief
 1            WHEREAS, LSP filed a Motion to Dismiss or Strike First Amended Complaint (“Motion

 2   to Dismiss”), which was set for hearing on February 21, 2019. (Dkt. #68).

 3            WHEREAS, on February 5, 2019, the Court ordered that the Motion to Dismiss would be

 4   submitted without oral argument and that LSP “may still file a reply brief in accordance with

 5   Local Rule 230(d) and the 2/21/2019 date” (i.e., Thursday, February 14, 2019). (Dkt. #74).

 6            WHEREAS, the lack of a hearing makes it crucial that LSP’s reply brief fully respond to

 7   Plaintiff’s 20-page Opposition to LSP’s Motion to Dismiss (Dkt. #73).

 8            WHEREAS, the Court’s standard case management procedures permit 10 pages for reply

 9   briefs, unless the Court allows this page limitation to be exceeded.1

10            WHEREAS, LSP needs an additional five pages, for a total of 15 pages, to adequately

11   respond to the arguments raised in Plaintiff’s Opposition.

12            WHEREAS, Plaintiff does not oppose LSP’s request for additional pages.

13            Thus, the parties stipulate that:

14            LSP may have an additional five pages, for a total of 15 pages, for its reply brief in support

15   of its Motion to Dismiss.

16   AGREED:

17   DATED: February 7, 2019                            TIMOTHY D. McGONIGLE PROF. CORP.

18                                                      By:     /s/ Teresa Z. Youhanaie
                                                               Teresa Z. Youhanaie
19

20                                                             Attorneys for Defendant
                                                               LSP PRODUCTS GROUP, INC.
21

22

23

24

25
     1
       LSP is aware of the Court’s instructions to request additional pages at least 14 days prior to filing any document.
26   However, LSP was not aware of the need to request additional pages 14 days in advance of the February 14, 2019
     filing deadline and is bringing this Stipulation as soon as it became aware of its need for additional pages. Therefore,
27   LSP respectfully requests that the Court entertain this Stipulation.

                                                                2       Stipulation and Order for Page Extension – LSP
28                                                                                                         Reply Brief
 1
     DATED: February 7, 2019   GREG COLEMAN LAW, P.C.
 2
                               By: /s/ Rachel Soffin (as authorized on 2/7/19)
 3
                                     Rachel Soffin
 4
                                    Attorneys for Plaintiff Tiffany Harris
 5

 6

 7   IT IS SO ORDERED:
 8

 9   Dated: February 7, 2019
10

11                               Troy L. Nunley
12                               United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                     3     Stipulation and Order for Page Extension – LSP
28                                                                            Reply Brief
